Citation Nr: 1629363	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  15-10 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that denied entitlement to service connection for COPD, to include as due to asbestos exposure.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

COPD did not have onset during active service and was not caused by any injury, disease, or exposure during active service.  


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.307, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in May 2014.
VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided a relevant examination in November 2014 which addressed whether the Veteran's COPD was related to asbestos exposure in service.  

The Board notes that, in his November 2014 notice of disagreement, the Veteran contended that his COPD was secondary to exposure to ionizing radiation while in service.  Records in the claims file reflect that the Veteran's participation in Operation CASTLE in 1954 was confirmed by the Defense Threat Reduction Agency.  As such, the Veteran's in-service exposure to radiation has been confirmed.  

The Veteran has contended that the examiner who provided the November 2014 examination and opinion told him that his COPD was "most definitely caused by exposure to radiation" in service.  See November 2014 notice of disagreement.  

The November 2014 VA opinion does not address whether the Veteran's COPD was caused by his radiation exposure.  However, the examiner noted that he had reviewed the entire record, which includes substantial references to the Veteran's confirmed exposure to ionizing radiation in service.  The Board finds that, if the examiner determined that the Veteran's COPD was caused by his in-service radiation exposure, this would be so significant that the examiner would have at least mentioned in the examination report.  There is no such mention.  As such, the Board finds that the Veteran's contentions concerning the examiner's statement are not credible.  It should be noted that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in this case, evidence from the individual who the Veteran asserts told him of the relationship in the context of an examination is, itself, of record - the November 2014 examination report.  

As such, the November 2014 opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the report describes the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  No further development is needed in this regard.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.b. Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran contends that he has COPD as a result of exposure to asbestos and ionizing radiation in service.  The Veteran served in the United States Navy and his Military Occupational Specialty was as an electrician's mate.  He has argued that he was exposed to asbestos around the pipes on the ship.

There are no statutes specifically dealing with asbestos and service connection for asbestos related diseases and the Secretary of VA has not promulgated any specific regulations.  However, guidelines for considering asbestos compensation claims are set out in VBA's ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 1, Section I, Topic 3 (hereinafter M21-1MR).  In addition, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-2000.  

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  See M21-1MR.  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.
 
The most common disease associated with asbestos exposure is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce plural effusion and fibrosis, pleural plaque, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract. 

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch products and brake linings, manufacture and insulation of roofing and flooring materials, sheet and pipe products, and so forth.  High exposure to asbestos and the high prevalence of disease have been noted in insulation and shipyard workers. 
 
The M21-1MR goes on to say that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  It should be noted that the pertinent parts of the M21-1MR guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in-service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Hilkert v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000); McGuire v. West, 11 Vet. App. 274, 277 (1998); Hardin v. West, 11 Vet. App. 74, 77 (1998); Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed Veterans under 38 U.S.C.A. § 1112(c) (2014) and 38 C.F.R. § 3.309(d) (2015).  Second, service connection can be established under 38 C.F.R. § 3.303(d) (2015) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 (2015), if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

II.b.  Background and analysis 

In this case, the Veteran's representative has contended that VA has conceded asbestos exposure.  While the Board finds that the record is not entirely clear on this issue, even if asbestos exposure were to be conceded, the Veteran's claim fails as the medical evidence of record fails to show that he has a current pulmonary disorder or disease etiologically related to asbestos exposure.

Service treatment records reflect that a July 1952 X-ray revealed a small, poorly defined shadow of increased density in the peripheral lung zone behind the anterior of the right third rib.  Remaining lung fields were clear.  The impression was probable focal parenchymal scarring in the right mid-lung.  This was not considered disabling.  At discharge, a small area of infiltration in the right upper lobe under the third anterior rib was also noted.  The initial impression was tuberculosis; however, the Veteran was clinically evaluated, and it was determined that there was no active disease.  It was not considered disabling, and the Veteran was qualified for discharge.

A June 2006 private computed tomography (CT) scan revealed scattered calcifications within both lungs as well as within the mediastinum and right hilum, all found to be consistent with prior granulomatous disease, and two noncalcified nodules noted within the left lung, which were unchanged in size and appearance from prior examination, however close continued follow up was recommended, given that the Veteran was a smoker.  Two follow-up scans in September and November 2006 were unchanged.  These records reflect the Veteran's reports that he smoked a pack per day and quit in 1999.  Medical records from this provider reflect ongoing treatment of COPD.  In these records, the private provider noted that the Veteran had been exposed to asbestos and radiation while in service, but did not link his current COPD with any in-service exposure.

Private medical records from UK Healthcare dated in October 2010 reflect that the Veteran had chronic lung disease, identified as COPD and asthma.

A November 2014 VA letter documents that the chest x-ray showed evidence of COPD.  In addition, a few calcium deposits were found, which was considered to be evidence of prior granulomatous disease, suggesting an old infection.  Nothing of immediate concern was identified.

The Veteran was provided with a VA examination in November 2014.  He reported that he was an electrician in the engine room on an aircraft carrier for three years, and was exposed to asbestos on pipes.  He indicated that he developed breathing problems 6-7 years prior to the examination.  The Veteran reported that he had smoked for about 14 years and quit in 1969.  The examiner noted that a November 2014 chest x-ray was negative for asbestos-related disease.  The examiner found that the Veteran did not have multiple respiratory conditions, and that his COPD was less likely than not incurred in or caused by any injury, event or illness in service.  The examiner provided the rationale that asbestos-related disease is not identified in current x-rays.  In the absence of any radiographic findings of asbestos-related disease, a relationship between asbestos exposure and COPD is unlikely.

The Board finds that, based on the evidence of record, the Veteran's COPD is not related to asbestos exposure in service.  The Board notes that the Veteran's service treatment records reflected a possibility of parenchymal scarring in the right lung in 1952.  However, this was not confirmed, and was later felt to be possibly due to tuberculosis, which was also not confirmed.  

As to a current disability, the Board notes that no active lung disorder, aside from COPD, was noted during the appeals period.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the issue is whether the evidence of record related the Veteran's COPD to service.

In this case, the Board finds that service connection is not warranted for COPD. 

As noted above, there are no presumptive provisions for diseases claimed to be related to asbestos exposure in service.  Here, the medical evidence of record does not link the Veteran's current COPD to service, including to exposure to asbestos.  In fact, the November 2014 VA examiner concluded that the Veteran's COPD was less likely than not incurred in or caused by any injury, event or illness in service, as asbestos-related disease was not identified in current x-rays.  The Board places great probative weight on the November 2014 VA opinion because it was well-reasoned and based upon, and entirely consistent with, the medical evidence of record.
 
With regard to the Veteran's claim that his COPD is due to his confirmed in-service exposure to ionizing radiation, COPD is not a disease for which presumptive service connection is available as due to radiation exposure, and is not a radiogenic disease.  38 C.F.R. § 3.309(d), 3.311(b)(2) (2015).

As to direct service connection under Combee, the Board finds that there is no competent medical evidence of record that links his COPD to service.  As noted above, the Veteran's report that the examiner told him his COPD was due to radiation exposure is not credible and is afforded very little weight.  Much more weight is afforded to the examiner's report which reasonably, would have included a mention of such if it was indeed the examiner's opinion.  
 
The only evidence which purports to link the Veteran's current condition to service is his own statements.  It is well known that whether there is a causative relationship between a given disease and exposure to environmental hazards, such as radiation or asbestos, is a subject of research by medical professionals and scientists.  Determining such relationships is thus a complex matter.  As the Veteran has not demonstrated any medical expertise, it follows that his opinion as to whether asbestos or radiation caused his COPD is not competent evidence, and therefore not probative.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, his statements do not have probative value as to medical causation.

The Board accords greater probative weight to the VA examiner's opinion than to any lay statements by the Veteran.  Therefore, the claim must be denied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection COPD.  As such, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107.



ORDER

Service connection for COPD is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


